While the plaintiff was riding by invitation with her husband in his automobile a collision occurred between that automobile and the automobile of the defendant, to the personal injury of the plaintiff.
Men of equal intelligence and impartiality might honestly differ in their conclusions upon the question whether the defendant under the circumstances was actionably negligent. In such cases the law invokes the judgment of a jury.
On the trial of this- case the jury found the proof to fall short of establishing legal liability on the part of the defendant for the unfortunate occurrence. It follows that the motion of the plaintiff that another trial- be held must be overruled. Motion overruled.